                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-61390-CIV-SMITH

 JONATHAN E. PERLMAN, Esq.,
 as court appointed Receiver,

                Plaintiff,

 vs.

 PNC BANK, N.A.,

                Defendant.
 ________________./
ORDER DENYING DEFENDANT'S MOTION TO DISMISS FOR LACK OF SUBJECT
                    MATTER JURISDICTION

       This matter is before the Court on PNC Bank, N.A.'s Rule 12(b)(l) Motion to Dismiss [DE

29], Plaintiffs Response [DE 42], and Defendant's Reply [DE 47]. Additionally, with leave of

Court, the Federal Trade Commission (FTC) filed an amicus curiae brief [DE 41] to which

Defendant filed a response [DE 48]. Defendant maintain� that this Court lacks subject matter

jurisdiction over this action because§ 13(b) of the FTC Act does not provide for monetary relief

or appointment of a receiver and § 5 of the FTC Act bars Plaintiffs claims. If the Court denies

Defendant's Motion to Dismiss, Defendant seeks a certification permitting it to file an immediate,

interlocutory appeal. Contrary to Defendant's arguments, this Court has subject matter jurisdiction

and declines to certify this matter for an .immediate appeal.
